Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-32 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of : This application is a CON of: 16/173,224 10/29/2018 PAT 10813121,
16/173,224 is a CON of 15/061,510 03/04/2016 PAT 10165593,
15/061,510 is a CON of 14/239,454 02/18/2014 PAT 9319211,
14/239,454 is a 371 of PCT/SE2013/051209 10/16/2013,
PCT/SE2013/051209 has PRO 61/869,084 08/23/2013.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1, 3-9, 11-17, 19-25 and 27-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-10, 13-19, 22-28, and 31-36 of parent U.S. Patent No. US 9, 319, 211 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-9, 11-17, 19-25 and 27-32 of the instant application merely broadens the scope of the claims 1, 4-10, 13-19, 22-28, and 31-36  of the A Patent by eliminating the elements and their functions of the claims, and claims 1, 3-9, 11-17, 19-25 and 27-32 of this instant application is therefore an obvious variant thereof.
Instant Application 17/012,264
Patent 9,319,211  
1. A method, in a base station, for determining a control timing configuration, the control timing configuration providing a subframe timing setting for configuring downlink Hybrid Automatic Retransmission Request Acknowledgment (HARQ-ACK) control timing for a cell serving a user equipment in a multiple cell communications network, the user equipment being served by a Time Division Duplex (TDD) based cell, and a Frequency Division Duplex (FDD) based cell, the method comprising: determining a control timing configuration for a FDD based cell based on a control timing configuration of a TDD based cell; and implementing the control timing configuration for downlink HARQ-ACK control 




4. The method of claim 1, wherein the primary cell is the TDD based cell and the secondary cell is the FDD based cell, the determining further comprising determining the control timing configuration to be one of: configuration number 2 if the configuration number of the primary cell is one of 0, 1, 2 and 6; and configuration 5 if the configuration number of the primary cell is one of 3, 4 and 5.
4. The method of claim 1, wherein the determining further comprising determining the control timing configuration based on a first altered configuration table, wherein the first altered configuration table is: TABLE-US-00012 UL-DL Subframe n Configuration 0 1 2 3 4 5 6 7 8 9 2* 8, 7, 4, 6, 5 8, 7, 4, 6, 5 3* 7, 6, 11, 10, 9, 8 6, 5 5, 4 4* 12, 8, 7, 11, 10, 9 6, 5, 4, 7 5* 13, 12, 9, 8, 7, 5, 4, 11, 6, 10 

5. The method of claim 1, wherein the primary cell is the TDD based cell and the secondary cell is the FDD based cell, the determining further comprising determining the control timing configuration based on a first altered configuration table, wherein the first altered configuration table is: TABLE-US-00012 UL-DL Configu- Subframe n ration 0 1 2 3 4 5 6 7 8 9 2* 8, 7, 8, 7, 4, 6, 4, 6, 5 5 3* 7, 6, 6, 5 5, 4 11, 10, 9, 8 4* 12, 8, 6, 5, 7, 11, 4, 7 10, 9 5* 13, 12, 9, 8, 7, 5, 4, 11, 6, 10 
    and wherein "UL" refers to uplink and "DL" refers to downlink. 

5. The method of claim 4, wherein the determining further comprises determining the control timing configuration to be one of: 2* if the control timing configuration of the TDD based cell is one of 0, 1, 2 and 6; and 5* if the control timing configuration of the TDD based cell is one of 3, 4 and 5. 

6. The method of claim 5, wherein the determining further comprises determining the control timing configuration to be one of: 2* if the control timing configuration of the primary cell is one of 0, 1, 2 and 6; and 5* if the control timing configuration of the primary cell is one of 3, 4 and 5.
6. The method of claim 4, wherein the determining further comprises determining the control timing configuration to be one of: 2* if the control timing configuration of the TDD based cell is one of 0, 1, 2 and 6; and N* if the control timing configuration of the TDD based cell is N, wherein N is an integer with a value of 3-5. 

7. The method of claim 5, wherein the determining further comprises determining the control timing configuration to be one of: 2* if the control timing configuration of the primary cell is one of 0, 1, 2 and 6; and N* if the control timing configuration of the primary cell is N, wherein N is an integer with a value of 3-5.
7. The method of claim 1, wherein the determining further comprising determining the control timing configuration based on a second altered configuration table, wherein the second altered configuration table is: TABLE-US-00013 UL-DL Subframe n Configuration 0 1 2 3 4 5 6 7 8 9 1* 7, 6, 5, 4 4 7, 6, 5, 4 4 2* 8, 7, 4, 6, 5 
wherein the control timing configuration is one of: 1* if the control timing configuration of the TDD based cell is one of 0, 1, and 6; and N* if the control timing configuration of the TDD based cell is N, wherein N is an integer with a value of 2-5. 


    wherein the control timing configuration is one of: 1* if the control timing configuration of the primary cell is one of 0, 1, and 6; N* if the control timing configuration of the primary cell is N, wherein N is an integer with a value of 2-5; and wherein "UL" refers to uplink and "DL" refers to downlink. 


wherein the control timing configuration is N* if the control timing configuration of the TDD based cell is N, wherein N is an integer with a value of 0-6. 

9. The method of claim 1, wherein the primary cell is the TDD based cell and the secondary cell is the FDD based cell, the determining further comprising determining the control timing configuration based on a third altered configuration table, wherein the third altered configuration table is: TABLE-US-00014 UL-DL Configu- Subframe n ration 0 1 2 3 4 5 6 7 8 9 0* 6, 5, 4, 5 6, 5, 4, 5 4 4 1* 7, 6, 4 7, 6, 4 5, 4 5, 4 2* 8, 7, 8, 7, 4, 6, 4, 6, 5 5 3* 7, 6, 6, 5 5, 4 11, 10, 9, 8 4* 12, 8, 6, 5, 7, 11, 4, 7 10, 9 5* 13, 12, 9, 8, 7, 5, 4, 11, 6, 10 6* 7 7, 6, 5 7, 6, 7 5 5, 4 
    wherein the control timing configuration is N* if the control timing configuration of the primary cell is N, wherein N is an integer with a value of 0-6; and wherein "UL" refers to uplink and "DL" refers to downlink. 

9. A base station for determining a control timing configuration, the control timing configuration providing a subframe timing setting for configuring downlink Hybrid Automatic Retransmission Request Acknowledgment (HARQ-ACK) control timing for a cell serving a user equipment in a multiple cell communications network, the user equipment being served by a Time Division Duplex (TDD) based cell, and a Frequency Division Duplex (FDD) based cell, the base station comprising: processing circuitry configured to determine a control timing configuration for a FDD based cell based on a control timing configuration of a TDD based cell; and the processing circuitry further configured to implement the control timing configuration for downlink HARQ-ACK control 




  13. The base station of claim 10, wherein the primary cell is the TDD based cell and the secondary cell is the FDD based cell; and the processing circuitry is further configured to determine the control timing configuration is one of: configuration number 2 if the configuration number of the primary cell is one of 0, 1, 2 and 6; and configuration 5 if the configuration number of the primary cell is one of 3, 4 and 5.
12. The base station of claim 9, wherein the processing circuitry is further configured to determine the control timing configuration based on a first altered configuration table, wherein the first altered configuration table is: TABLE-US-00015 UL-DL Subframe n Configuration 0 1 2 3 4 5 6 7 8 9 2* 8, 7, 4, 6, 5 8, 7, 4, 6, 5 3* 7, 6, 11, 10, 9, 8 6, 5 5, 4 4* 12, 8, 7, 11, 10, 9 6, 5, 4, 7 5* 13, 12, 9, 8, 7, 5, 4, 11, 6, 10 

14. The base station of claim 10, wherein the primary cell is the TDD based cell and the secondary cell is the FDD based cell; the processing circuitry is further configured to determine the control timing configuration based on a first altered configuration table, wherein the first altered configuration table is: TABLE-US-00015 UL-DL Configu- Subframe n ration 0 1 2 3 4 5 6 7 8 9 2* 8, 7, 8, 7, 4, 6, 4, 6, 5 5 3* 7, 6, 6, 5 5, 4 11, 10, 9, 8 4* 12, 8, 6, 5, 7, 11, 4, 7 10, 9 5* 13, 12, 9, 8, 7, 5, 4, 11, 6, 10 
    and wherein "UL" refers to uplink and "DL" refers to downlink. 

13. The base station of claim 12, wherein the processing circuitry is further configured to determine the control timing configuration to be one of: 2* if the control timing configuration of the TDD based cell is one of 0, 1, 2 and 6; and 5* if the control timing configuration of the TDD based cell is one of 3, 4 and 5. 

15. The base station of claim 14, wherein the processing circuitry is further configured to determine the control timing configuration to be one of: 2* if the control timing configuration of the primary cell is one of 0, 1, 2 and 6; and 5* if the control timing configuration of the primary cell is one of 3, 4 and 5.
14. The base station of claim 12, wherein the processing circuitry is further configured to determine the control timing configuration to be one of: 2* if the control timing configuration of the TDD based cell is one of 0, 1, 2 and 6; and N* if the control timing configuration of the TDD based cell is N, wherein N is an integer with a value of 3-5. 

16. The base station of claim 14, wherein the processing circuitry is further configured to determine the control timing configuration to be one of: 2* if the control timing configuration of the primary cell is one of 0, 1, 2 and 6; and N* if the control timing configuration of the primary cell is N, wherein N is an integer with a value of 3-5.
15. The base station of claim 9, wherein the processing circuitry is further configured to determine the control timing configuration based on a second altered configuration table, wherein the second altered configuration table is: TABLE-US-00016 UL-DL Subframe n 
wherein the control timing configuration is one of: 1* if the control timing configuration of the TDD based cell is one of 0, 1, and 6; and N* if the control timing configuration of the TDD based cell is N, wherein N is an integer with a value of 2-5. 


    wherein the control timing configuration is one of: 1* if the control timing configuration of the primary cell is one of 0, 1, and 6; and N* if the control timing configuration of the primary cell is N, wherein N is an integer with a value of 2-5; and wherein "UL" refers to uplink and "DL" refers to downlink. 


wherein the control timing configuration is N* if the control timing configuration of the TDD based cell is N, wherein N is an integer from 0-6. 

18. The base station of claim 10, wherein the primary cell is the TDD based cell and the secondary cell is the FDD based cell; and the processing circuitry is further configured to determine the control timing configuration based on a third altered configuration table, wherein the third altered configuration table is: TABLE-US-00017 UL-DL Configu- Subframe n ration 0 1 2 3 4 5 6 7 8 9 0* 6, 5, 4, 5 6, 5, 4, 5 4 4 1* 7, 6, 4 7, 6, 4 5, 4 5, 4 2* 8, 7, 8, 7, 4, 6, 4, 6, 5 5 3* 7, 6, 6, 5 5, 4 11, 10, 9, 8 4* 12, 8, 6, 5, 7, 11, 4, 7 10, 9 5* 13, 12, 9, 8, 7, 5, 4, 11, 6, 10 6* 7 7, 6, 5 7, 6, 7 5 5, 4 
    wherein the control timing configuration is N* if the control timing configuration of the primary cell is N, wherein N is an integer from 0-6; and wherein "UL" refers to uplink and "DL" refers to downlink. 





Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1, 3-9, 11-17, 19-25 and 27-32 of the instant application merely broaden the scope of the claims 1, 4-10, 13-19, 22-28, and 31-36 of parent U.S. Patent No. US 9, 319, 211.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting 

Claims 1, 4, 9, 12, 19, 23, 28 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 11, and 16 of parent U.S. Patent No. US 10, 165, 593 (hereinafter refers as B).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 4, 9, 12, 19, 23, 28 and 32 of the instant application merely broadens the scope of the claims 1, 6, 11, and 16 of the B Patent by eliminating the elements and their functions of the claims, and claims 1, 4, 9, 12, 19, 23, 28 and 32 of this instant application is therefore an obvious variant thereof.
Instant Application 17/012,264
Patent 10,165,593  
1. A method, in a base station, for determining a control timing configuration, the control timing configuration providing a subframe timing setting for configuring downlink Hybrid Automatic Retransmission Request Acknowledgment (HARQ-ACK) control timing for a cell serving a user equipment in a multiple cell communications network, the user equipment being served by a Time Division Duplex (TDD) based cell, and a Frequency Division Duplex (FDD) based cell, the method comprising: determining a control timing configuration for a FDD based cell based on a control timing configuration of a TDD based cell; and implementing the control timing configuration for downlink HARQ-ACK control timing for the FDD based cell serving the user equipment. 
4. The method of claim 1, wherein the determining further comprising determining the control timing configuration based on a first altered configuration table, wherein the first altered configuration table is: TABLE-US-00012 UL-DL Subframe n Configuration 0 1 2 3 4 5 6 7 8 9 2* 8, 7, 4, 6, 5 8, 7, 4, 6, 5 3* 7, 6, 11, 






12. The base station of claim 9, wherein the processing circuitry is further configured to determine the control timing configuration based on a first altered configuration table, wherein the first altered configuration table is: TABLE-US-00015 UL-DL Subframe n Configuration 0 1 2 3 4 5 6 7 8 9 2* 8, 7, 4, 6, 5 8, 7, 4, 6, 5 3* 7, 6, 11, 10, 9, 8 6, 5 5, 4 4* 12, 8, 7, 11, 10, 9 6, 5, 4, 7 5* 13, 12, 9, 8, 7, 5, 4, 11, 6, 10 

  6. A base station for determining a control timing configuration, the control timing configuration providing a subframe timing setting for configuring downlink Hybrid Automatic Retransmission Request Acknowledgment (HARQ-ACK) control timing for a cell serving a user equipment in a multiple cell communications network, the user equipment being served by a Time Division Duplex (TDD) based cell, and a Frequency Division Duplex (FDD) based cell, the base station comprising: processing circuitry configured to determine a control timing configuration for a secondary cell, the secondary cell being one of the TDD based cell and the FDD based cell, based on a control timing configuration of a primary cell, the primary cell being one of the FDD based cell and the TDD based cell, the control timing configuration of the secondary cell being determined as to reduce a number of downlink (DL) subframes unavailable for DL HARQ feedback for a particular primary cell control timing configuration as compared with other primary cell control timing configurations; the primary cell being the TDD based cell and the secondary cell being the FDD based cell; and the processing circuitry is further configured to determine the control timing configuration based on a first altered configuration table, wherein the first altered configuration table is: TABLE-US-00015 UL-DL Config- Subframe n uration 0 1 2 3 4 5 6 7 8 9 2* 8, 7, 4, 8, 7, 6, 5 4, 6, 5 3* 7, 6, 11, 6, 5 5, 4 10, 9, 8 4* 12, 8, 7, 6, 5, 11, 10, 9 4, 7 5* 13, 12, 9, 8, 7, 5, 4, 11, 6, 10.
19. A method, in a user equipment, for determining a control timing configuration, the control timing configuration providing a subframe timing setting for configuring downlink Hybrid Automatic Retransmission Request Acknowledgment (HARQ-ACK) control timing for a cell serving the user equipment in a multiple cell communications network, the 
23. The method of claim 19, wherein the primary cell is the TDD based cell and the secondary cell is the FDD based cell; the determining further comprising determining the control timing configuration based on a first altered configuration table, wherein the first altered configuration table is: TABLE-US-00018 UL-DL Configu- Subframe n ration 0 1 2 3 4 5 6 7 8 9 2* 8, 7, 8, 7, 4, 6, 4, 6, 5 5 3* 7, 6, 6, 5 5, 4 11, 10, 9, 8 4* 12, 8, 6, 5, 7, 11, 4, 7 10, 9 5* 13, 12, 9, 8, 7, 5, 4, 11, 6, 10 
    and wherein "UL" refers to uplink and "DL" refers to downlink. 




    and wherein "UL" refers to uplink and "DL" refers to downlink. 




Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1, 4, 9, 12, 19, 23, 28 and 32 of the instant application merely broaden the scope of the claims 1, 6, 11, and 16 of parent U.S. Patent No. US 10, 165, 593.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claims 1, 3, 9, 11, 17, 19, 25 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 7 and 10 of parent U.S. Patent No. US 10, 813, 121 (hereinafter refers as C).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably 
Instant Application 17/012,264
Patent 10,813,121  
1. A method, in a base station, for determining a control timing configuration, the control timing configuration providing a subframe timing setting for configuring downlink Hybrid Automatic Retransmission Request Acknowledgment (HARQ-ACK) control timing for a cell serving a user equipment in a multiple cell communications network, the user equipment being served by a Time Division Duplex (TDD) based cell, and a Frequency Division Duplex (FDD) based cell, the method comprising: determining a control timing configuration for a FDD based cell based on a control timing configuration of a TDD based cell; and implementing the control timing configuration for downlink HARQ-ACK control timing for the FDD based cell serving the user equipment. 
3. The method of claim 1, wherein the determining further comprising determining the control timing configuration to be one of: configuration number 2 if the configuration number of the TDD based cell is one of 0, 1, 2 and 6; and configuration 5 if the configuration number of the TDD based cell is one of 3, 4 and 5. 

1. A method, in a base station, for determining a control timing configuration, the control timing configuration providing a subframe timing setting for configuring downlink Hybrid Automatic Retransmission Request Acknowledgment (HARQ-ACK) control timing for a cell serving a user equipment in a multiple cell communications network, the user equipment being served by a Time Division Duplex (TDD) based cell, and a Frequency Division Duplex (FDD) based cell, the method comprising: determining a control timing configuration for a secondary cell, the secondary cell being one of the TDD based cell and the FDD based cell, based on a control timing configuration of a primary cell, the primary cell being one of the FDD based cell and the TDD based cell, the determining of the control timing configuration for the secondary cell being further based at least in part on an association set given by a maximum value, minimum value and all integer values there between, the values in the association set being used to establish subframe numbers to carry HARQ-ACK feedback; and if the primary cell is the TDD based cell and the secondary cell is the FDD based cell: the control timing configuration of the secondary cell being determined as to reduce a number of downlink (DL) subframes unavailable for DL HARQ feedback for a particular primary cell control timing configuration as compared with other primary cell control timing configurations; and the determining of the control timing configuration for the secondary cell further includes determining the control timing configuration to be one of: configuration number 2 if the configuration number of the primary cell is one of 0, 1 and 6; and configuration 5 if the configuration number of the primary cell is one of 3 and 4.
9. A base station for determining a control timing configuration, the control timing configuration providing a subframe timing 
11. The base station of claim 9, wherein the processing circuitry is further configured to determine the control timing configuration is one of: configuration number 2 if the configuration number of the TDD based cell is one of 0, 1, 2 and 6; and configuration 5 if the configuration number of the TDD based cell is one of 3, 4 and 5. 



19. The method of claim 17, wherein the determining further comprising determining the control timing configuration to be one of: configuration number 2 if the configuration number of the TDD based cell is one of 0, 1, 2 and 6; and configuration 5 if the configuration number of the TDD based cell is one of 3, 4 and 5. 



27. The user equipment of claim 25, wherein the processing circuitry is further configured to determine the control timing configuration to 




Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1, 3, 9, 11, 17, 19, 25 and 27 of the instant application merely broaden the scope of the claims 1, 4, 7 and 10 of parent U.S. Patent No. US 10, 813, 121.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being 

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 9-11, 17-19, and 25-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US Pub. No.: 2015/0023228).

As per claim 1, Yin disclose A method, in a base station, for determining a control timing configuration, the control timing configuration providing a subframe timing setting for configuring downlink Hybrid Automatic Retransmission Request Acknowledgment (HARQ-ACK) control timing for a cell serving a user equipment in a multiple cell communications network, the user equipment being served by a Time Division Duplex (TDD) based cell, and a Frequency Division Duplex (FDD) based cell (see Fig.1, UE 102, , eNB 160,  para. 0028, discloses an eNB for performing carrier aggregation, where at least one serving 
determining a control timing configuration for a FDD based cell based on a control timing configuration of a TDD based cell (see para. 0051-0052, discloses a PCell, which is configured with FDD or TDD and an SCell, which is configured with FDD or TDD, and further discloses association timings where an FDD cell downlink association is mapped to the closest uplink for the UL/DL configuration of the reporting TDD cell); and 
implementing the control timing configuration for downlink HARQ-ACK control timing for the FDD based cell serving the user equipment (see para. 0052, implementation, an association region or association window for a FDD cell is defined based on the DL-reference UL/DL configuration of the PUCCH reporting cell, so that the TDD downlink association set is a subset of the association window of the FDD cell, para. 0053, a regional mapping or association window is applied on FDD cell(s) for the PDSCH HARQ-ACK transmission timing based on a DL-reference UL/DL configuration, see also para. 0067-0072, for a FDD cell, a FDD DL association set may be defined for all seven TDD UL/DL configurations, the one or more FDD serving cells may use the FDD DL association set determined according to the DL-reference UL/DL configuration of the PCell and/or the PUCCH reporting cell, see also Fig.6, para. 0119-0125, If a FDD cell is configured as the PUCCH reporting cell, all cells (including FDD and TDD primary and secondary cells) may follow the FDD timing of the PUCCH reporting cell. In this scenario (where a FDD cell is the PUCCH reporting cell) a TDD cell may be viewed as a half-duplex FDD cell (e.g., with a fixed 4 ms delay). The PDSCH transmission in subframe n-4 may be acknowledged in subframe n. The PDSCH HARQ-ACK information of all cells may be aggregated and reported on the PUCCH of the PUCCH reporting cell or a PUSCH with the lowest Cell_ID. Therefore, if the serving cell is a FDD cell and the serving cell is a PUCCH reporting cell or if the serving cell is a secondary cell and a PUCCH reporting cell is a FDD cell, the UE 102 may determine 204 a PDSCH HARQ-ACK transmission timing for the serving cell upon detection of a PDSCH transmission in an earlier subframe (e.g., n-4) intended for the UE 102. The PDSCH HARQ-ACK information may be sent in a later subframe (e.g., n), see also Fig.10, para. 0196-0198, as shown in Fig.110, Yin discloses several specific groupings of primary and secondary cells.  In the “Third” and “Fourth” cases, the primary cell is a FDD- based cell and HARQ-ACK transmission timing for a FDD serving cell. In a first alternative implementation, the eNB 102 may apply the TDD UL/DL configuration of a PCell or a PUCCH reporting cell to the FDD cell and use the same DL association set and HARQ-ACK timing as the TDD PCell or PUCCH reporting cell. This may be accomplished as described above in connection with FIG. 16. For example, the DL association set for the FDD serving cell may be the DL association set of the DL-reference UL/DL configuration of the primary cell or PUCCH reporting cell).  

As per claim 2, Yin disclose the method of claim 1.

Yin further disclose wherein the determining further comprising determining the control timing configuration to be equivalent to a TDD configuration of the TDD based cell (see para. 0069-0070, discloses a TDD PCell and an FDD SCell, where the HARQ_ACK transmission timing of the aggregated cell follows the DL-reference UL/DL configuration, see also Fig.16, para. 0230, The eNB 160 may determine 1704 PDSCH HARQ-ACK transmission timing for a FDD serving cell, the eNB 102 apply the TDD UL/DL configuration of a PCell or a PUCCH reporting cell to the FDD cell and use the same DL association set and HARQ-ACK timing as the TDD PCell or PUCCH reporting cell).  

As per claim 3, Yin disclose the method of claim 1.

Yin further disclose wherein the determining further comprising determining the control timing configuration (see para. 0185-0186, discloses equations, (1) and (2), for mapping subframes of an FDD to UL subframes in a TDD PCell) to be one of: configuration number 2 if the configuration number of the TDD based cell is one of 0, 1, 2 and 6 (see FIG. 7A discloses a FDD Cell Configuration Two, 747c, in which FDD subframes are mapped to UL subframes 2, 7 in the TDD UL/DL configuration, which anticipates TDD UL/DL configurations 0, 1, 2, 6 because in each configuration, subframes 2, 7 are UL ); and configuration 5 if the configuration number of the TDD based cell is one of 3, 4 and 5 (see FIG. 7B discloses a FDD Cell Configuration Five, 747f, in which FDD subframes are mapped to UL subframe 2 in the TDD UL/DL configuration, which anticipates TDD UL/DL configurations 3, 4, 5 because in each configuration, subframe 2 is an UL subframe and the mapping meets the conditions set forth by equations (1) and (2)).

As per claim 9, claim 9 is rejected the same way as claim 1. Yin also disclose A base station (see Fig.1, Fig.13, eNB 1360), the base station comprising: processing circuitry (see Fig.13, processor 1355).

As per claim 10, claim 10 is rejected based on a rationale that is similar to that used for the rejection of claim 2.
As per claim 11, claim 11 is rejected based on a rationale that is similar to that used for the rejection of claim 3.

As per claim 17, claim 17 is rejected based on a rationale that is similar to that used for the rejection of claim 1.

As per claim 18, claim 18 is rejected based on a rationale that is similar to that used for the rejection of claim 2.
As per claim 19, claim 19 is rejected based on a rationale that is similar to that used for the rejection of claim 3.

As per claim 25, claim 25 is rejected the same way as claim 1. Yin also disclose A user equipment (see Fig.1, Fig.12, eNB 1202), the user equipment comprising: processing circuitry (see Fig.13, processor 1255).
As per claim 26, claim 26 is rejected based on a rationale that is similar to that used for the rejection of claim 2.
As per claim 27, claim 27 is rejected based on a rationale that is similar to that used for the rejection of claim 3.

Allowable Subject Matter
Claims 4-8, 12-16, 20-24, and 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Cheng (US Pub. 2013/0136108) – see Table 1-3, para. 0062-0068.
Chen (US Pub. No.: 2012/0257552) – Fig.7. para. 0061-0064, “In one design, data transmission may be scheduled in only subframes of the FDD CC that correspond to the downlink and special subframes of the TDD CC in a HARQ timeline. For example, a downlink grant may be sent four subframes earlier than a data transmission scheduled by the downlink grant. In this case, data transmission may be scheduled in only subframes of the FDD CC that are four subframes later than the downlink and special subframes of the TDD CC. This design may enable reuse of existing control mechanisms for data transmission with HARQ. However, some subframes of the FDD CC cannot be scheduled with cross-carrier signaling on the TDD CC, which may be undesirable. In another design, the downlink and special subframes of the TDD CC may schedule data transmission on all subframes of the FDD CC with cross-subframe control. For example, a grant may be sent on the TDD CC and may indicate that it is for data transmission in a subframe of the FDD CC that is more than four subframes away”.
c. 	3GPP TSG RAN WG1 Meeting No. 74 R1-133184, ETRI, Discussion on FDD-TDD joint operation solutions, (ETRI) see section 2.1, “Case 1-1: FDD cell PCell”: In Case 1-1, PCell is an FDD cell 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469